******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 UKTI PHADNIS v. GREAT EXPRESSION DENTAL
       CENTERS OF CONNECTICUT, P.C.
                  (AC 37878)
          DiPentima, C. J., and Alvord and Pellegrino, Js.
    Argued October 19, 2016—officially released January 3, 2017

  (Appeal from Superior Court, judicial district of
                Hartford, Elgo, J.)
  Michael T. Petela, Jr., for the appellant (plaintiff).
  Jeffrey D. Wilson, pro hac vice, with whom were
Brian C. Hoeing and, on the brief, Valerie M. Ferdon,
for the appellee (defendant).
                         Opinion

   PER CURIAM. This is an appeal from the judgment
rendered by the trial court granting summary judgment
in favor of the defendant, Great Expression Dental Cen-
ters of Connecticut, P.C., in an action commenced by
the plaintiff, Ukti Phadnis, a dentist employed by the
defendant. The plaintiff asserted that she was wrong-
fully terminated from her employment as a result of
pregnancy discrimination, unlawful retaliation, breach
of contract, breach of implied contract and breach of
the covenant of good faith and fair dealing. The trial
court found that there were no genuine issues of mate-
rial fact and that the defendant was entitled to judgment
as a matter of law. On appeal, the plaintiff claims that
the trial court improperly granted the defendant’s
motion for summary judgment as to all of the plaintiff’s
claims. We agree with and affirm the judgment of the
trial court.
   The record reveals the following facts and procedural
history. The plaintiff was hired by the defendant on
December, 12, 2011, as a full-time dentist at the defen-
dant’s East Windsor office. In May, 2012, the plaintiff
notified the defendant that she was pregnant. The plain-
tiff requested accommodations to limit her exposure
to X ray radiation and for an adjusted schedule due to
her morning sickness. Although the defendant accom-
modated these requests, the plaintiff was late to work
nearly every day from June, 2012, until her termination
in August, 2012. The defendant’s stated reasons for the
plaintiff’s termination were her chronic tardiness, com-
plaints from staff and patients concerning her perfor-
mance, and unprofessional interactions with staff. The
plaintiff commenced the present action alleging various
violations of the Connecticut Fair Employment Prac-
tices Act, General Statutes § 46a-51 et seq., in addition
to her claims of wrongful discharge, breach of contract,
and breach of the covenant of good faith and fair deal-
ing. The defendant subsequently filed a motion for sum-
mary judgment, which the trial court granted as to all
counts. This appeal followed.
  After carefully considering the briefs and arguments
raised at oral argument by both parties, we affirm the
judgment of the trial court. The thoughtful and well
reasoned opinion of the trial court fully addresses the
arguments raised in this appeal, and we adopt it as a
proper statement of the facts and the applicable law
on those issues. Phadnis v. Great Expression Dental
Centers of Connecticut, P.C., 170 Conn. App. 82,
A.3d      (2015) (appendix). It would serve no useful
purpose for us to repeat the discussion contained
therein.
  The judgment is affirmed.